UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                                                 12/11/2019
                                                          :
SPIN MASTER, LTD., et al.,                                :
                                                          :
                                        Plaintiffs,       :
                                                          :          19-CV-6949 (VSB)
                      -against-                           :
                                                          :              ORDER
ACIPER, et al.,                                           :
                                                          :
                                        Defendants. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        On December 4, 2019, Defendant Jscout filed a motion to dismiss the second amended

complaint pursuant to Federal Rules of Civil Procedure 12(b)(1), 12(b)(6), and 12(b)(7). (Doc.

87.) Under Federal Rule of Civil Procedure 15(a)(1)(B), a plaintiff has 21 days after the service

of a motion under Rule 12(b) to amend the complaint once as a matter of course. Accordingly, it

is hereby:

        ORDERED that Plaintiffs shall file any amended complaint by December 26, 2019. It is

unlikely that Plaintiffs will have a further opportunity to amend.

        IT IS FURTHER ORDERED that if no amended complaint is filed, Plaintiffs shall serve

any opposition to the motion to dismiss by January 6, 2020. Defendant Jscout’s reply, if any,

shall be served by January 20, 2020. At the time any reply is served, the moving party shall

supply Chambers with two courtesy copies of all motion papers pursuant to my Individual Rules

by mailing or delivering them to the Thurgood Marshall United States Courthouse, 40 Foley

Square, New York, New York.
SO ORDERED.

Dated: December 11, 2019
       New York, New York

                            ______________________
                            Vernon S. Broderick
                            United States District Judge
